DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: a flange (30) [Page 16, line 6].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4)	Claims 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the fail-safe termination" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the fail-safe termination" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the fail-safe termination" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation “a hydrophobic material having a solid state at physiological temperature and a flowable state above physiological temperature” in lines 10-12. However, it is unclear if this “hydrophobic material having a solid state at physiological temperature and a flowable state above physiological temperature” is the same “hydrophobic material having a solid state at physiological temperature and a flowable state above physiological temperature” as recited in lines 4-7, or a separate entity. Therefore, the claim is indefinite. Claims 33 and 34 are also rejected under this limitation. However, claim 32 is not rejected under this limitation, due to its clarification of the hydrophobic material. In order to differentiate between “a hydrophobic material having a solid state at physiological temperature and a flowable state above physiological temperature” with regards to the substrate, and “a hydrophobic material having a solid state at physiological temperature and a flowable state above physiological temperature” with regards to the cover, it is suggested that Applicant use “a first hydrophobic material having a solid state at physiological temperature and a flowable state above physiological temperature” and a second hydrophobic material having a solid state at physiological temperature and a flowable state above physiological temperature”.
Claims 32-34 are rejected under 35 U.S.C. 112(b) due to their dependency on claim 31.
Claim Rejections - 35 USC § 103
5)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7)	Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Carrilho et al. (U.S. PGPUB No. 20110123398), hereinafter Carrilho.
Regarding claim 29, Carrilho teaches a method for the fail-safe termination of fluid flow through a pathway, the method comprising: providing an emergency deactivation unit [Paragraph 0097, lines 1-2] comprising: a barrier element (Fig. 1; 120) comprising a hydrophobic material [Paragraph 0097, lines 5-6] having a solid state and a flowable state [Paragraph 0097, lines 6-8], the barrier element comprising an opening (Fig. 1; 122, 124, 126, 128) extending therethrough for allowing fluid to pass through the barrier element [Paragraph 0037]; positioning the emergency deactivation unit within the fluid pathway (Examiner interprets the addition of the hydrophobic material to the barrier element of the device to be “positioning the emergency deactivation unit” [Paragraph 0097]); enabling fluid flow from one side of the emergency deactivation unit, through the opening in the barrier element, to the other side of the emergency deactivation unit [Paragraph 0037]; and when fluid flow is to be terminated, increasing the temperature of the barrier element, causing the hydrophobic material of the barrier element to flow, whereby to close the opening in the barrier element and block fluid flow through the emergency deactivation unit [Paragraph 0097, lines 10-13] (Examiner interprets the blocking of the hydrophilic region beneath the opening in the barrier to also constitute blockage of the opening in the barrier itself, since the hydrophobic material would not discriminate between the two).
While Carrilho does not explicitly teach that the solid state occurs at physiological temperature, and the flowable state occurs above physiological temperature, Carrilho does teach that the hydrophobic material may melt between 45 and 50 degrees Celsius [Paragraph 0016, lines 4-13]. It is known in the art that “normal” physiological temperature may range between 36.1 and 37.2 degrees Celsius (as discussed by “Body temperature norms”, MedlinePlus, 2020). Thus, a melting point, as taught by Carrilho, of between 45 and 50 degrees Celsius would be above physiological temperature, and conversely, below that, would be physiological temperature. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the solid state occur at physiological temperature, and the flowable state occur above physiological temperature.
Regarding claim 30, Carrilho teaches a method for the fail-safe termination of fluid flow through a pathway, the method comprising: providing an emergency deactivation unit [Paragraph 0097, lines 1-2] comprising: a barrier element (Fig. 1; 120) comprising a hydrophobic material [Paragraph 0097, lines 5-6] having a solid state and a flowable state [Paragraph 0097, lines 6-8], the barrier element comprising an opening (Fig. 1; 122, 124, 126, 128) extending therethrough for allowing fluid to pass through the barrier element [Paragraph 0037]; positioning the emergency deactivation unit within the fluid pathway (Examiner interprets the addition of the hydrophobic material to the barrier element of the device to be “positioning the emergency deactivation unit” [Paragraph 0097]); enabling fluid flow from one side of the emergency deactivation unit, through the opening in the barrier element, to the other side of the emergency deactivation unit [Paragraph 0037]; and when fluid flow is to be terminated, increasing the temperature of the barrier element, causing the hydrophobic material of the barrier element to flow, whereby to close the opening in the barrier element and block fluid flow through the emergency deactivation unit [Paragraph 0097, lines 10-13] (Examiner interprets the blocking of the hydrophilic region beneath the opening in the barrier to also constitute blockage of the opening in the barrier itself, since the hydrophobic material would not discriminate between the two).
While Carrilho does not explicitly teach that the solid state occurs at physiological temperature, and the flowable state occurs above physiological temperature, Carrilho does teach that the hydrophobic material may melt between 45 and 50 degrees Celsius [Paragraph 0016, lines 4-13]. It is known in the art that “normal” physiological temperature may range between 36.1 and 37.2 degrees Celsius (as discussed by “Body temperature norms”, MedlinePlus, 2020). Thus, a melting point, as taught by Carrilho, of between 45 and 50 degrees Celsius would be above physiological temperature, and conversely, below that, would be physiological temperature. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the solid state occur at physiological temperature, and the flowable state occur above physiological temperature.
8)	Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Washkewicz et al. (U.S. Patent No. 4952262), hereinafter Washkewicz.
Regarding claim 31, Washkewicz teaches a method for manufacturing apparatus for the fail-safe termination of fluid flow (Examiner interprets “fail-safe” to mean that if the materials fail, the fluid flow will terminate) through a fluid pathway, the method comprising: providing a substrate (Fig. 1; 11) comprising a material [Col. 2, line 61 – Col. 3, line 1] having a solid state at physiological temperature and a flowable state above physiological temperature (Examiner interprets the material’s ability to be extruded, combined with the necessity for cooling, to mean that the material is solid at a normal usage temperature (which can be approximately physiological temperature), and flowable at a higher temperature [Col. 5, lines 5-33]); positioning a heating element on the substrate [Col. 5, lines 11-14]; positioning, atop the substrate the heating element, a cover (Fig. 1; 14) [Col. 5, lines 25-33] comprising a material [Col. 2, line 61 – Col. 3, line 1] having a solid state at a physiological temperature and a flowable state above physiological temperature (Examiner interprets the material’s ability to be extruded, combined with the necessity for cooling, to mean that the material is solid at a normal usage temperature (which can be approximately physiological temperature), and flowable at a higher temperature [Col. 5, lines 5-33]); and adhering the cover to the substrate [Col. 6, lines 63-68] and forming an opening through the cover and the substrate (Examiner interprets the holes formed in 11 and 14 when being extruded as “an opening through the cover and the substrate”) adjacent to the heating element (as shown in Fig. 5). 
While Washkewicz does not explicitly state that the material which comprises the substrate and the material which comprises the cover are hydrophobic, it is known in the art that polyester and nylon (two materials which are taught by Washkewicz that can be used for the substrate the cover) are hydrophobic. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the material which comprises the substrate and the material which comprises the cover be hydrophobic.
Regarding claim 32, Washkewicz teaches a method according to claim 31, wherein the hydrophobic material of the substrate, and the hydrophobic material of the cover, both comprise a thermoplastic, which may be polyester. While Washkewicz does not explicitly teach that the hydrophobic material of the substrate, and the hydrophobic material of the cover, both comprise polycaprolactone; polycaprolactone is a polyester, as is well known in the art (as discussed by “Polycaprolactone”, ScienceDirect, 2012). Thus, it appears that the method of Washkewicz would operate equally well with the claimed hydrophobic material of the substrate and the hydrophobic material of the cover both comprising polycaprolactone. Additionally, Applicant has not disclosed that polycaprolactone solves any stated problem or is for any particular purpose, indicating simply that the meltable material comprises “a soft polymer such as polycaprolactone” [Specification, page 17, line 11]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used polycaprolactone as the thermoplastic in the method of Washkewicz.
Regarding claim 33, Washkewicz teaches a method according to claim 31, wherein the heating element comprises a magnetic heating element adapted to increase in temperature when exposed to a magnetic field [Col. 1, lines 34-40; Col. 6, lines 17-59].
Regarding claim 34, Washkewicz teaches a method according to claim 33, wherein the magnetic heating element is a ferromagnetic [Col. 1, lines 34-40] mesh (as shown in Fig. 4). 
Double Patenting
8)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9)	Claims 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27 and 28, respectively, of U.S. Patent No. 10953154. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 27 (and 28) of the patent teach effectively the same method (or apparatus), but with the addition of a specific magnetic heating element adapted to increase in temperature, instead of teaching (as claims 29 and 30 of the current application) that the barrier element temperature is to be increased in some unclaimed way.
Conclusion
10)	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ferrari et al. (U.S. PGPUB No. 20100152699) teaches a method for in vivo drug delivery from an implantable drug delivery system, the method comprising: providing an implantable drug delivery system (Fig. 20; 600) comprising: a housing (Fig. 20; 620) having a reservoir (Fig. 19; 650), and a port (Fig. 20; 615) for dispensing the drug to a patient.
11)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        

/THEODORE J STIGELL/Primary Examiner, Art Unit 3783